Citation Nr: 0920359	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  03-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a 
right shoulder/biceps injury. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1991 to April 
1991, and from March 2003 to September 2003; and had 
additional periods of service in the reserves, including a 
period of active duty for training (ACDUTRA) in April 1993.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision that, in pertinent part, denied service connection 
for a right knee disability and for a right shoulder/biceps 
disability.  The Veteran timely appealed.

In May 2006, the Veteran testified during a hearing before 
the undersigned at the RO.  In September 2006, the Board 
remanded the matters for additional development.

The issue of an initial disability rating in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chronic right knee disability 
that is related to service.

2.  The Veteran does not have chronic right shoulder/biceps 
disability that is related to service.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a right knee injury were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  Chronic residuals of a right shoulder/biceps injury were 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through March 2006, October 2006, and March 2008 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
Veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

Service treatment records reflect that the Veteran fell 
through a chair in April 1993.  She complained of pain to the 
right anterior thigh and right biceps, secondary to injury.  
The initial diagnosis was muscle strain to the right thigh 
and right biceps.  Examination also revealed tenderness to 
the right arm and leg.  Records show that the Veteran was 
given a knee immobilizer.  Following four weeks of physical 
therapy, her muscle strain injuries were noted to have 
resolved in May 1993 and the Veteran returned to full duty 
status.

A report of a periodic medical examination in February 1997 
notes a decreased range of motion and an area of swollen 
tissue of the Veteran's right shoulder.  In June 1997, the 
Veteran was treated for right knee pain.

In May 2006, the Veteran testified that she had fallen 
completely through a chair in April 1993, and that she 
sustained some injuries during the process of being pulled 
out of the chair.  The Veteran also testified that, while she 
went back to work, she continued to have pain off and on.  
The Veteran is competent to testify on factual matters of 
which she has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).



A.  Residuals of a Right Knee Injury

Clinical evaluation in June 1997 revealed findings of a 
previous right knee injury, with aggravation by prolonged 
standing.

The Veteran underwent a VA examination in May 2002.  She 
complained of pain around her right knee.  Examination 
revealed a normal looking right knee without any swelling or 
deformity; ligaments were stable.  McMurray and drawer tests 
were negative.  Ranges of motion of the Veteran's right knee 
were to 140 degrees on flexion, and to 0 degrees on 
extension.  X-rays were negative.  The diagnosis was history 
of injury to the Veteran's right knee in 1993 while in the 
military reserves.  No current residuals of trauma to the 
right knee were found.

On a "Report of Medical History" completed by the Veteran in 
October 2003, the Veteran reported swollen or painful joint, 
and knee trouble.  The examiner noted that the Veteran's knee 
swelled episodically while standing at rest.

A medical consultation conducted for the Social Security 
Administration in February 2004 revealed limitation of 
flexion of the right knee to 120 degrees, and moderate edema.  
X-rays were negative.  The clinical impression was history of 
right knee arthralgia, status-post injury with inflammation 
of the right knee.  The Veteran had difficulty ambulating.

During a March 2008 VA examination, the Veteran reported 
injuries to her right knee when she fell through a chair in 
April 1993, and that she continued to have right knee 
problems.  The Veteran reported morning stiffness and 
discomfort with climbing stairs.  She denied any joint 
effusion.  Examination of the right knee revealed no evidence 
of capsular thickening or joint swelling.  Ranges of motion 
of the right knee were to 130 degrees on flexion and to 0 
degrees on extension, without painful limitation.  The 
collateral cruciate ligaments were intact, and McMurray sign 
was negative; there was no rotatory instability.  Arterial 
pulses were equal, as were the deep tendon reflexes.  X-rays 
were normal.  The diagnosis was a normal right knee.  The 
examiner opined that there was less than a 50 percent 
probability that the Veteran's right knee complaints were a 
result of the April 1993 injury.

The evidence in support of the Veteran's claim includes 
service treatment records, showing an in-service right knee 
muscle strain in April 1993; the Veteran's testimony of 
continuing right knee pain; and recent evidence of limited 
flexion of the right knee and moderate edema.

However, X-rays taken since the April 1993 injury have been 
reported as negative.  An examination in May 2002 was 
negative for abnormality of the right knee, and for any 
residuals of a right knee injury.  Following an examination 
of the Veteran and a review of the entire record in March 
2008, the examiner concluded that there was no objective 
evidence of a right knee disability; and less than a 50 
percent probability that the Veteran's right knee complaints 
were a result of the in-service injury.  The examiner's 
findings are consistent with other testing, showing a 
resolved right knee muscle strain and no residuals of the in-
service right knee injury.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).

In this case, there is no positive etiology opinion of record 
supporting the Veteran's claim or challenging the conclusions 
made in the March 2008 examination report.  Because the 
competent evidence does not link a current disability to 
service or to a service-connected disability, the weight of 
the evidence is against the claim.

B.  Residuals of Right Shoulder/Biceps Injury

Records reflect that the Veteran complained of right shoulder 
pain in April 2002.  MRI scans at the time revealed no 
rotator cuff tear.  The assessment was chronic 
tendonitis/subdeltoid bursitis, which may be secondary to 
acromial impingement.

During a May 2002 VA examination, the Veteran reported pain 
around the right shoulder, and that she could not raise her 
right arm or lift anything heavy.  She reported her injury in 
service, when she fell through a broken chair and injured her 
shoulder/biceps.  Although the Veteran went back to work, her 
shoulder/biceps pain was not much better.  Examination of the 
right shoulder revealed that the alignment was normal.  There 
was no deformity or swelling, and no atrophy.  There was a 
small soft tissue lump over the clavicle measuring about 11/4 
inch in diameter.  Ranges of motion of the right shoulder 
were to 170 degrees on abduction, to 170 degrees on forward 
flexion, to 90 degrees on external rotation, and to 90 
degrees on internal rotation.  Power against resistance was 
good, but the Veteran complained of pain in front of the 
shoulder.  X-rays taken of the right shoulder were within 
normal limits.  Upper arm biceps muscle appeared intact.  
There was no deformity or swelling.  The muscle was not 
tender.  Active contraction was good.  The diagnosis was 
history of injury to the Veteran's right shoulder in 1993 
while in the military reserves.  No current residuals of 
trauma to the right shoulder or right biceps were found.  The 
examiner noted that the small soft tissue lump over the 
Veteran's right shoulder was diagnosed as a lipoma, and not 
related to the shoulder injury.

During a March 2008 VA examination, the Veteran reported 
injuries to her right shoulder/biceps when she fell through a 
chair in April 1993, and that she continued to have right 
shoulder/biceps problems.  The Veteran complained of 
stiffness with the shoulder and discomfort with elevation of 
the shoulder over the arms.  She denied any radicular-type 
pain, and there was no history of loss of strength to the 
shoulder itself.  Examination of the Veteran's right shoulder 
revealed a lipoma at the acromial clavicular junction, which 
the examiner noted no cause and effect relationship to her 
injury.  Ranges of motion of the right shoulder were to 180 
degrees on forward elevation, with mild discomfort noted at 
170 degrees; to 180 degrees on abduction, without painful 
limitation; and to 90 degrees on internal and external 
rotation, without painful limitation.  X-rays were normal.  
The diagnosis was normal right shoulder.  The examiner opined 
that there was less than a 50 percent probability that the 
Veteran's right shoulder complaints were a result of the 
April 1993 injury.

The evidence in support of the Veteran's claim includes 
service treatment records, showing an in-service right biceps 
muscle strain in April 1993; and the Veteran's testimony of 
continuing right shoulder/biceps pain.

As noted above, X-rays taken since the April 1993 injury have 
been reported as negative.  An examination in May 2002 was 
negative for abnormality of the right shoulder or right 
biceps, and for any residuals of a right shoulder/biceps 
injury.  The diagnosed lipoma was found not to be related to 
the shoulder injury.  Following an examination of the Veteran 
and a review of the entire record in March 2008, the examiner 
concluded that there was no objective evidence of a right 
shoulder/biceps disability; and less than a 50 percent 
probability that the Veteran's right shoulder/biceps 
complaints were a result of the in-service injury.  Again, 
the examiner's findings are consistent with other testing, 
showing a resolved right shoulder/biceps muscle strain and no 
residuals of the in-service right shoulder/biceps injury.  
The Board finds the March 2008 medical opinion to be 
probative in resolving this matter on appeal.  See Nieves-
Rodriguez,  22 Vet. App. at 304. 

Again, there is no positive etiology opinion of record 
supporting the Veteran's claim or challenging the conclusions 
made in the March 2008 examination report.  As such, the 
Board finds a clear preponderance of the evidence is against 
a finding that the Veteran currently has residuals of a right 
shoulder/biceps injury.

The Board has considered the Veteran's testimony regarding 
the injury received in service and its relationship to 
current disability.  While a layperson is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  Here, her 
statements regarding the onset of chronic disability 
resulting from injuries sustained in service are clearly 
outweighed by the competent evidence of record reflecting 
that no such nexus exists.  


ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a right shoulder/biceps 
injury is denied.


REMAND

In August 2008, the RO or AMC granted service connection and 
assigned a 10 percent disability rating for degenerative disc 
disease of the thoracolumbar spine, effective September 2003.  
The Veteran's October 2008 correspondence has been accepted 
by the Board as a notice of disagreement (NOD) with the 
assigned rating.

As such, the RO or AMC must issue a statement of the case for 
the claim of an initial disability rating in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine, in response to the NOD.  The Board is required to 
remand the claim for the issuance of such a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should issue a SOC with 
regard to the issue of an initial 
disability rating in excess of 10 percent 
for degenerative disc disease of the 
thoracolumbar spine.  The Board will 
further consider the issue only if a 
timely substantive appeal is received in 
response to the SOC.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


